     Case 3:12-cv-02600-AHG Document 198 Filed 09/08/20 PageID.2083 Page 1 of 2



1
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT
8
                            SOUTHERN DISTRICT OF CALIFORNIA
9
10
     RAY ASKINS and CHRISTIAN                            Case No.: 3:12-cv-2600-AHG
11
     RAMIREZ,
                                                         ORDER GRANTING JOINT
12                                     Plaintiffs,       MOTION TO APPROVE
13   v.                                                  SETTLEMENT AGREEMENT AND
                                                         STIPULATION TO DISMISS
14
     UNITED STATES DEPARTMENT OF
15   HOMELAND SECURITY, et al.,                          [ECF No. 197]
16                                   Defendants.
17
18
19         Pending before the Court is the Parties’ Joint Stipulation of Settlement and Motion
20   for Order of Approval, filed with the Court on September 8, 2020 (ECF No. 197). On
21   September 3, 2020, the District Court entered an Order of Reference (Consent to Magistrate
22   Judge Jurisdiction) (ECF No. 196). The Parties’ Joint Stipulation and Motion are,
23   accordingly, properly before this Court.
24         Having considered the Parties’ submission, the Court hereby GRANTS the Parties’
25   Joint Motion (ECF No. 197).
26         Accordingly, it is ORDERED that the Parties’ Stipulated Settlement, which is
27   hereby incorporated into this order, is approved. By incorporating the Stipulated
28   Settlement in full into this order, the Court retains jurisdiction to enforce the Stipulated

                                                     1
                                                                                  3:12-cv-2600-AHG
     Case 3:12-cv-02600-AHG Document 198 Filed 09/08/20 PageID.2084 Page 2 of 2



1    Settlement according to its terms. Thus, IT IS FURTHER ORDERED that, given the
2    Parties’ express agreement, this Court will retain continuing jurisdiction to enforce the
3    Stipulated Settlement consistent with the limitations set forth therein.
4          Finally, IT IS FURTHER ORDERED that this case is DISMISSED with
5    prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
6          IT IS SO ORDERED.
7
8    Dated: September 8, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                3:12-cv-2600-AHG
